          Case 1:19-cv-00688-NONE-GSA Document 42 Filed 09/15/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   ADRIAN SOLORIO,                                 1:19-cv-00688-NONE-GSA-PC
12                 Plaintiff,                        ORDER RE PLAINTIFF’S RESPONSE TO
                                                     COURT’S ORDER TO SHOW CAUSE
13         vs.                                       (ECF No. 41.)
14   SULLIVAN, et al.,                               ORDER REQUIRING PLAINTIFF TO FILE
                                                     AN UPDATED RESPONSE TO THE
15                 Defendants.                       ORDER TO SHOW CAUSE WITHIN
                                                     THIRTY DAYS
16                                                   (ECF No. 37.)
17

18

19          Adrian Solorio (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action under 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
21   Second Amended Complaint filed on October 8, 2020, against defendants I. Ottsman and V.
22   Chavez on plaintiff’s medical claims under the Eighth Amendment, and against defendants
23   Ottsman, Chavez, Clayton, Gratokoski, and Cardenas for use of excessive force under the Eighth
24   Amendment. (ECF No. 24.)
25          On July 8, 2021, the court issued an order to show cause requiring Plaintiff to file a written
26   response showing why defendant Sergeant Gratokoski should not be dismissed from this action
27   for Plaintiff’s failure to identify and locate defendant Gratokoski for service of process pursuant
28   to Rule 4(m). (ECF No. 34.) On September 10, 2021, Plaintiff filed a response. (ECF No. 41.)
          Case 1:19-cv-00688-NONE-GSA Document 42 Filed 09/15/21 Page 2 of 2



 1   Plaintiff provided evidence that on August 11, 2021, he requested information from CDCR
 2   pursuant to the Public Records Act that may identify defendant Gratokoski. (ECF No. 41 at 3.)
 3   On August 12, 2021, CDCR instructed Plaintiff that the records he requested will be provided to
 4   him promptly upon payment. (Id.)
 5          Plaintiff is required to file an updated written response to the court’s order to show cause
 6   within thirty days informing the court whether he received the records from CDCR and what the
 7   records disclosed. If Plaintiff is able to do so, he must also provide the court with the identity
 8   and location of defendant Gratokoski for service of process.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1.      Within thirty days of the date of service of this order, Plaintiff is required to file
11                  an updated written response to the court’s order to show cause issued on July 8,
12                  2021, informing the court whether he received the records he requested from
13                  CDCR and what the records disclosed;
14          2.      If Plaintiff is able to do so, he shall also provide the court with the identity and
15                  location of defendant Gratokoski for service of process; and
16          3.      Plaintiff’s failure to comply with this order may result in a recommendation that
17                  Gratokoski, or even this entire case be dismissed.
18
     IT IS SO ORDERED.
19

20      Dated:     September 14, 2021                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
